Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Regarding par. 2, “Non-Patent Literature 1” because the reference may change.
Regarding para. 7, line 2, “claim 1” should be removed because claims may change.
Regarding par. 8, line 1, “claim 7” should be removed because claims may change.
Regarding par. 9, line 1, “claims 1 and 7” should be removed because claims may change.
Regarding par. 10, lines 1 “claim 2” and line 2, “claim 1” should be removed because claims may change.
Examiner advises applicant to review specification for similar and additional informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) recites a determiner configured to determine whether the measured first inter-wire potential difference agrees with the measured second inter-wire potential difference. The determiner under its broadest reasonable interpretation covers Human Activity,Mathematical concepts and Mental processes.
This judicial exception is not integrated into a practical application because the claim recites a first voltmeter and second voltmeter that do not perform the determining limitation. The first voltmeter and second voltmeter is recited at a high level of generality such that it amounts to nothing more than data gathering elements for the determining limitation. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements and determining steps amounts to no more than the judicial exception using generic components.  The claim is not patent eligible.

The claim 4 recites a determiner configured to determine whether the measured first inter-wire potential difference agrees with the measured second inter-wire potential difference. 
The determiner under its broadest reasonable interpretation covers Human Activity, Mathematical concepts and Mental processes.
This judicial exception is not integrated into a practical application because the claim recites a charger, first voltmeter and second voltmeter that do not perform the determining limitation. The charger, first voltmeter and second voltmeter are recited at a high level of generality such that it amounts to nothing more than data gathering elements for the determining limitation. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements and determining steps amounts to no more than mere judicial exception using generic components.  The claim is not patent eligible.

The claim 7 recites a determining whether the measured first inter-wire potential difference agrees with the measured second inter-wire potential difference. Determining under its broadest reasonable interpretation covers Human Activity, Mathematical concepts and Mental processes.
This judicial exception is not integrated into a practical application because the claim recites a pair of electric wires that do not perform the determining limitation. The charger, first voltmeter and second voltmeter are recited at a high level of generality such that it amounts to nothing more than data gathering elements for the determining limitation. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements and determining steps amounts to no more than a judicial exception using generic components.  The claim is not patent eligible.

Claims 2-3,5,6 and 8 are rejected because they appear to be nothing more than further data gathering.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: determiner in claims 1 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding determiner, the specification fails to disclose what a determiner is.
Examiner interprets the determiner as any device that can determine potential difference.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, line 10, applicant claims a determiner.
Regarding claim 4, line 11, applicant claims a determiner.
Regarding claim 7, line 7-8, applicant claims determining. 
The applicant’s claim features lack proper written description because a determiner is not an art specific device and therefore would not be well known to a person of ordinary skill in the art because a determiner can be anything.  The disclosure lacks details as to what a determiner is or its reasonable equivalents or how the determining is performed. The Figures displays a box labelled determiner, minus any sufficient details.  The lack of identifying what a determiner is or its reasonable equivalents is indicative of insufficient details. Applicant has not demonstrated possession because they have not reasonably explained what their determiner is, how the determination is performed and that a determiner itself is not a well-known device.
Claims 2-3 and 5-8 are rejected for being dependent on rejected base claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanemaru et al. (US 20160181799).
Regarding claim 7, Kanemaru et al. teach A circuit check method in a circuit check device for checking connection normality of a pair of electric wires comprising a first electric wire and a second electric wire,(Note arc detector abstract and par. 59) the method comprising: 
when the pair of electric wires is connected to a load device, (Note Fig. 2, pair of wires 20, solar panels at least 1A) and 
measuring a first inter-wire potential difference between one end of an electric wire portion of the first electric wire and one end of an electric wire portion of the second electric wire; (Note at least sensor 1A, measuring voltage across bus 20, Fig. 20 and par. 59)
measuring a second inter-wire potential difference between the other end of the electric wire portion of the first electric wire and the other end of the electric wire portion of the second electric wire; (Note at least sensor 1B, measuring voltage across bus 20, Fig. 20 and par. 59) and 
determining whether the measured first inter-wire potential difference agrees with the measured second inter-wire potential difference. (suggested by, Note 200 arc detector par. 59, when signals from a voltage-current sensors 3 (3A, 3B . . . ) of all strings are inputted and judged comprehensively by an arc detector 200, an arc occurrence point can be appropriately judged.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Teggatz et al. (US 20130278274) in view of Kanemaru et al. (US 20160181799).
	Regarding claim 1, Teggatz et al. teach A circuit check device for checking connection normality of a pair of electric wires connected to a load device, (Note abstract and claim 37) the pair of electric wires comprising a first electric wire and a second electric wire, (Note claim 37) the device comprising: 
Teggatz et al. does not teach
a first voltmeter configured to measure a first inter-wire potential difference between one end of an electric wire portion of the first electric wire and one end of an electric wire portion of the second electric wire; 
a second voltmeter configured to measure a second inter-wire potential difference between the other end of the electric wire portion of the first electric wire and the other end of the electric wire portion of the second electric wire; and 
a determiner configured to determine whether the measured first inter-wire potential difference agrees with the measured second inter-wire potential difference.
Kanemaru et al. teach a first voltmeter configured to measure a first inter-wire potential difference between one end of an electric wire portion of the first electric wire and one end of an electric wire portion of the second electric wire; (Note Fig. 20 below, 3a and par. 59)
a second voltmeter configured to measure a second inter-wire potential difference between the other end of the electric wire portion of the first electric wire and the other end of the electric wire portion of the second electric wire; (Note Fig. 20 below, 3b and par. 59) and 
a determiner configured to determine whether the measured first inter-wire potential difference agrees with the measured second inter-wire potential difference. (suggested by, Note 200 arc detector par. 59, when signals from a voltage-current sensors 3 (3A, 3B . . . ) of all strings are inputted and judged comprehensively by an arc detector 200, an arc occurrence point can be appropriately judged.)

    PNG
    media_image1.png
    704
    740
    media_image1.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Taggetz et al. to include the teaching of  Kanemaru et al. because it would allow the detection of an arc occurrence) (Note Kanemaru et al. par. 59)
Regarding claim 2, Taggetz et al. does not teach wherein the load device comprises a direct current power supply, and the first inter-wire potential difference and the second inter-wire potential difference are direct current inter-wire potential differences.
Kanemaru et al. teach wherein the load device comprises a direct current power supply, solar panels at least 1A, Fig. 20) and the first inter-wire potential difference and the second inter-wire potential difference are direct current inter-wire potential differences. (Note a first voltmeter configured to measure a first inter-wire potential difference between one end of an electric wire portion of the first electric wire and one end of an electric wire portion of the second electric wire; (Note Fig. 20 below, 3a and par. 59) and a second voltmeter configured to measure a second inter-wire potential difference between the other end of the electric wire portion of the first electric wire and the other end of the electric wire portion of the second electric wire; (Note Fig. 20 below, 3b and par. 59)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Taggetz et al. to include the teaching of Kanemaru et al. because it would allow the detection of an arc occurrence) (Note Kanemaru et al. par. 59)


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JPH0799820 B2 in view of Kanemaru et al. (US 20160181799).
Regarding claim 4, JPH0799820 B2 teach a circuit check device for checking connection normality of a pair of electric wires not connected to a load device, (Note Fig. 3 and paragraph, FIG. 3 is a diagram showing a second principle of connection confirmation in this embodiment. In this case, unlike the first principle, the line voltage is not intentionally changed. In the figure, 44 and 45 are output terminal pairs, 46 is a voltage type, and 47 and 48 are connection points. the pair of electric wires comprising a first electric wire and a second electric wire, (Note Fig. 3) the device comprising: 
a charger configured to charge the pair of electric wires; (implicitly taught, a charge has to be present for the measuring of the voltage)
a first voltmeter (Note 39, Fig. 1) configured to measure a first inter-wire potential difference between one end of an electric wire portion of the first electric wire and one end of an electric wire portion of the second electric wire; (Note Fig. 3)
a second voltmeter (Note 46, Fig. 1) configured to measure a second inter-wire potential difference between the other end of the electric wire portion of the first electric wire and the other end of the electric wire portion of the second electric wire; and 
JPH0799820 B2 does not teach a determiner configured to determine whether the measured first inter-wire potential difference agrees with the measured second inter-wire potential difference.
Kanemaru et al. teach a determiner configured to determine whether the measured first inter-wire potential difference agrees with the measured second inter-wire potential difference. (suggested by, Note 200 arc detector par. 59, when signals from a voltage-current sensors 3 (3A, 3B . . . ) of all strings are inputted and judged comprehensively by an arc detector 200, an arc occurrence point can be appropriately judged.)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of JPH0799820 B2 to include the teaching of Kanemaru et al. because it would allow the detection of an arc occurrence) (Note Kanemaru et al. par. 59)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858